Citation Nr: 0712272	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.

2. Entitlement to service connection for thyroidectomy due to 
exposure to ionizing radiation.

3. Entitlement to service connection for peripheral 
neuropathy of the lower extremities due to exposure to 
ionizing radiation.

4. Entitlement to service connection for colon polyps due to 
exposure to ionizing radiation.

5. Entitlement to service connection for a cardiovascular 
disability to include hypertension due to exposure to 
ionizing radiation.

6. Entitlement to service connection for gout due to exposure 
to ionizing radiation.

7. Entitlement to service connection for arthritis of the 
hands due to exposure to ionizing radiation.

8. Entitlement to service connection for arthritis of the 
hips due to exposure to ionizing radiation.

9. Entitlement to service connection for arthritis of the 
knees due to exposure to ionizing radiation.

10. Entitlement to service connection for arthritis of the 
back due to exposure to ionizing radiation.

11. Entitlement to service connection for renal 
insufficiency/kidney failure due to medication taken for 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Reno, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2004, the veteran testified before the undersigned 
at a video conference in April 2004.  A transcript of this 
hearing has been associated with the claims folder.

In February 2005, the Board remanded the case to the RO for 
further development.  The requested action has been completed 
and the case has been returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2005 remand, the Board directed that several 
actions be completed by the agency of original jurisdiction.  
In particular, the Board determined that a VA examination 
would be probative.  However, the AOJ failed to schedule the 
veteran for a VA examination as directed in the prior remand.   

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

The Board notes that the evidence associated with the claims 
folders since the prior remand includes a June 2005 medical 
statement from  a VA physician who noted that the veteran had 
a history of handling radioactive materials during service 
and that radiation exposure was implicated in thyroid cancer 
and possibly related to other degenerative disease.  However, 
this opinion is not adequate for rating purposes.  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).  The evidence does 
not show that the opinion physician reviewed the veteran's 
service medical records, service department responses to 
requests for information regarding radiation exposure, or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1. The veteran should be afforded a VA 
examination. The claims file should be 
forwarded to the examiner for review in 
conjunction with the examiner.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that the 
veteran's skin cancer, thyroidectomy, 
peripheral neuropathy, colon polyps, 
cardiovascular disability to include 
hypertension gout, arthritis of the 
hands, arthritis of the hips, arthritis 
of the knees, and/or arthritis of the 
back are the result of in-service 
exposure to ionizing radiation and/or 
otherwise related to service.

The rationale for each opinion reached 
must be set forth in the examination 
report.

2.  The issue of service connection for 
renal insufficiency/kidney failure due to 
medication taken for arthritis is 
deferred.

If upon completion of the above action, the claim remains 
denied, either in whole or in part, the case should be 
returned after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


